Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner called Applicant and proposed amending independent claim 1 by incorporating limitations of claims 6 & 7 to further clarify the claimed invention. Examiner finally stated that if the Applicant amends the claim as recommended by Examiner, the case will be placed in allowable condition. The Applicant agreed to consider the recommendations and get back with a response in a few days. Subsequently, the Applicant emailed the proposed amendment as suggested by Examiner (please see the attached “Email from the Applicant” for details). The case has now been placed in allowable condition.
	EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from John Davis (Reg. No.65,798) on 07/30/2021.  
Following listing of claims will replace all prior versions and listings of claims in the application: 
Listing of the Claims:

	1.	(Amended)  A method for managing the operation of an unmanned vehicle performed by an unmanned vehicle management system comprising a processor and a non-transitory computer readable storage medium storing instructions that, when executed by the processor, cause the processor to perform the method, the method comprising:
	receiving, from the unmanned vehicle, a control request to enter a policy managed location comprising a first digital signature associated with an operator of the unmanned vehicle, [[and ]]location information, and an indication of the policy managed location;
	generating, based on the control request, an authentication request, the authentication request comprising the first digital signature;
	transmitting the authentication request to a trusted service;
	receiving an authentication response from the trusted service;
	identifying a first policy associated with the[[a]] policy managed location based on the 
	generating a control response based on the identified first policy and the authentication response received from the trusted service, wherein the control response indicates whether the unmanned vehicle is permitted to enter the policy managed location; and
	transmitting the control response to the unmanned vehicle.



3.	(Original)  The method of claim 1, wherein the authentication response further comprises a second policy associated with the operator of the unmanned vehicle.

4.	(Original)  The method of claim 3, wherein generating the control response is further based on the second policy.

5.	(Original)  The method of claim 1, wherein the first digital signature comprises a digital signature generated using a private cryptographic key associated with the operator of the unmanned vehicle.

6.	(Cancelled)

7.	(Cancelled)

8.	(Original)  The method of claim 1, wherein the control request comprises a request to use a subsystem of the unmanned vehicle within the policy managed location.

9.	(Original)  The method of claim 8, wherein the control response indicates whether use of the subsystem of the unmanned vehicle is permitted within the policy managed location.

10.	(Original)  The method of claim 8, wherein the subsystem comprises a sensor system.

11.	(Original)  The method of claim 10, wherein the sensor system comprises a camera system.

12.	(Original)  The method of claim 1, wherein the authentication response comprises a second digital signature associated with the trusted service.

13.	(Original)  The method of claim 12, wherein the generated control response comprises the second digital signature.

14.	(Original)  The method of claim 1, wherein the location information comprises an indication of a current location of the unmanned vehicle.

15.	(Original)  The method of claim 1, wherein the location information comprises an indication of a proposed location of the unmanned vehicle.

16.	(Original)  The method of claim 1, wherein the location information comprises an indication of a proposed path of travel of the unmanned vehicle.

17.	(Original)  The method of claim 1, wherein the unmanned vehicle comprises at least one of an aerial vehicle, a land vehicle, an overwater vessel and an underwater vessel.
	
						Allowable Subject Matter
	Claims 1-5, & 8-17 are allowed.
	The following is an examiner’s statement of reasons for allowance:
        Regarding claim 1, although the prior art of record teaches receiving, from the unmanned vehicle, a control request to enter a location comprising a first identifier associated with an operator of the unmanned vehicle, location information; (such as Ringer (US20190266899 as mentioned in IDS dated 03/19/2020) in paragraphs 00009 & 0010); none of the prior art, alone or in combination teaches generating, based on the control request, an authentication request, the authentication request comprising the first digital signature; transmitting the authentication request to a trusted service; receiving an authentication response from the trusted service; identifying a first policy associated with the policy managed location based on the location information included in the control request; generating a control response based on the identified first policy and the authentication response received from the trusted service, wherein the control response indicates whether the unmanned vehicle is permitted to enter the policy managed location; in view of other limitations of claim 1.
	The closest prior art made of records are:
 Ringer (US 20190266899 as mentioned in IDS dated 03/19/2020) teaches an example device includes one or more memories; and one or more processors, communicatively coupled to the one or more memories, to receive a request to authorize a flight of an unmanned aerial vehicle (UAV), wherein the UAV is locked by a locking mechanism until the flight is authorized and the request includes flight information that identifies a location of the flight, and a pilot identifier of a pilot of the flight; obtain a pilot certification of the pilot based on the pilot identifier; identify a first flight regulation of a flight regulation system, wherein the first flight regulation includes information identifying a threshold pilot certification to pilot the UAV at the location; determine whether the pilot certification of the pilot satisfies the threshold pilot certification to pilot the UAV at the location; and when the pilot certification of the pilot satisfies the threshold pilot certification to pilot the UAV at the location, provide a key to unlock the UAV to permit the flight of the UAV to commence. 
Matos (US20120022719) teaches a method for policing and managing the operation of a flying, unmanned aircraft in the event of usurpation of control of, malfunction of, or ill-intentioned use of, this aircraft includes the steps of (a) detecting inappropriate operation of the aircraft; (b) transmitting a takeover command to the aircraft to interrupt control of the operation of this aircraft by a first pilot and relinquish control of the aircraft to a second pilot; and (c) transmitting control commands to the aircraft to control its operation by the second pilot, until the need for alternate pilot control of the aircraft has ended or until the aircraft has landed safely. 
Russel (US20190051190) teaches An authorisation management and flight compliance system for a plurality of Unmanned Aerial Vehicles (UAV) operating in a region, said system configured to assess a flight command request for a UAV submitted by an authorised controller for approval, the assessment based on constraints for the flight and a level of authority assigned to the controller; and cryptographically sign an approved command request and return the signed command request to the controller for sending to the UAV. 
Ashoori (US 20160291589) teaches a system for implementing a restricted-operation region. The system includes an instruction development module configured to be utilized in the development of a set of instructions that implement an operation policy of the restricted-operation region. The set of instructions is configured to, when interpreted, implement the operation policy by controlling at least one function of a vehicle that attempts to operate within the restricted-operation region. The system further includes a first transmitter configured to transmit the set of instructions to the vehicle, wherein a processor of the vehicle is configured to interpret the set of instructions based at least in part on a determination that the vehicle is attempting to operate within the restricted-operation region. 
Foladare (US20170178518 as mentioned in IDS dated 03/19/2020 ) discloses examples for controlling an aerial device are described. An example method includes a processor receiving a request comprising an origin location and a destination location, determining a flight path based on the origin location and the destination location, wherein the flight path is determined based on at least one policy driven control rule, providing the flight path in response to the request and monitoring an unmanned aerial vehicle traversing the flight path. 
Marcus (US 20170309191) teaches to a method is provided for limiting access to airspace by drones. The method includes receiving position information from a user associated with a property identified by the position information. The method also includes assembling the position information with other position information to compile a comprehensive configurable flight zone database. The method further includes pushing the configurable flight zone database to at least one drone. The drone accesses the configurable flight zone database to determine if movement is allowed, and the drone is programmed to not fly into areas identified in the configurable flight zone database. In the method, the drone may be further programmed to prohibit directing a camera into the areas identified in the configurable flight zone database. 
Manente (US20130217331) teaches systems and methods for vehicle policy management and enforcement. In certain embodiments, a method for enforcing a policy may include receiving policy information at a device including one or more conditions relating to a policy-managed location in a vehicle. A determination may be made whether the device is within the policy-managed location based on signals received by a short-range communication system included in the device and/or the vehicle. The received policy information may be evaluated to determine and implement one or more device actions associated with the one or more conditions. 
     
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497